"I will settle with him" imports a promise to pay that balance, if any. For what purpose would he settle and ascertain the balance, unless for the purpose of paying it, should it be found against him?
A new trial granted on payment of all costs.
NOTE. — See the cases referred to in the note to Cobham v. Mosely,ante, 6. See, also, McLin v. McNamara, 22 N.C. 82, which decides that a promise to settle an account is an admission of a subsisting liability, and an engagement to pay any balance which may, upon the settlement, be found due, and repels the plea of the act of limitation. *Page 36